Title: To Thomas Jefferson from Robert Smith, 19 July 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Balto. July 19. 1808
                  
                  Your favor of the 16h. I have had the honor of receiving. I had the satisfaction of seeing Mr Gallatin but for a moment. From New York he is to inform me of the several points at which gun Boats will be necessary. On my part every attention will be given to those calls, but I fear my limited means will not enable me to go far. An order has already been issued to Decatur to look well to the ports & points mentioned in your letter. Affy & Respecty
                  
                     Rt Smith 
                     
                  
               